DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 2/28/21. As directed by the amendment: claim 1 has been amended, no claims have been canceled, and new claims 2-21 have been added. Thus, claims 1-21 are presently pending in the application. Claims 8, 14-15, 17 and 19-21 are withdrawn as being directed to an alternate embodiment from the original claim 1 (see explanation below).

Election/Restrictions
Newly submitted claims 8, 14-15, 17 and 19-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claim 1 is directed to a device configured to be positioned within the buccal cavity of the user, see fig. 3. Claim 8 is directed to an alternate embodiment shown in fig. 9-11 directed to a device that is positionable over a mouth and/or nose of a user having medication silos, claims 14-15 are directed to an alternate embodiment shown in fig. 2 directed to a device worn over a head and face of a user, claims 17 and 19 are directed to an alternate embodiment shown in fig. 2 and 13 directed to an injection or needle, claim 20 is directed to an alternate embodiment shown in fig. 2 directed to communication devices that are configured to provide visual or audio alerts, and claim .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 8, 14-15, 17 and 19-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 12-13, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “can” suggested to be changed to --is able to be-- to clarify the scope of the claim. 
Claim 9 recites “one or more substances or medications configured to be delivered in the form of a liquid, particles or fine mist” however a vaporizer is claimed in 
Claim 12 recites “an external source” however it is unclear based on the embodiment of figure 3 what external source applicant is referring to.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al. (2009/0281433).
Regarding claim 12, in fig. 1A and 2B Saadat discloses a system for medical diagnosis and drug delivery, comprising; a medical diagnostic and delivery device having a housing 15 configured to be removably secured within a buccal cavity of a user [0077]; and a cartridge 16 including medication configured to be delivered to the user . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (2009/0281433) in view of Hohlbein et al. (2012/0322023).
Regarding claim 1, in fig. 1A and 2B Saadat discloses a medical diagnostic and delivery device comprising: a housing 15 configured to be removably secured within a buccal cavity of a user [0077]; and a cartridge 16 including medication configured to be delivered to the user via the housing [0059-0064], an electrically actuated drug reservoir 
Regarding claim 2, the modified Saadat discloses that the housing of the device includes grooves (Fig. 2B Saadat) that are shaped and sized to match a dental bite of the user (Fig. 2B, [0077] Saadat).
Regarding claim 3, the modified Saadat discloses a sensor ([0064] Saadat, [0034] Hohlbein) for sensing, detecting, or otherwise determining one or more physical or biochemical parameters of the user ([0064] Saadat, [0034] Hohlbein).
Regarding claim 5, the modified Saadat discloses that the sensor is an electrochemical, lateral flow, paper, polymeric, temperature, pulse, oxygen, blood pressure or any other suitable sensor ([0064] Saadat, [0034] Hohlbein).
Regarding claim 6, the modified Saadat discloses electronic circuitry including one or more of a power source ([0090] Saadat), processor (54, [0091] Saadat), memory, speaker, microphone (52 [0091] Saadat) and display.

Regarding claim 10, the modified Saadat discloses that the medication configured to be delivered is epinephrine, blood thinners, painkillers, b-vitamins, insulin, non-steroidal anti-inflammatory drugs, codine, morphine, albuterol, fluticasone, anti-virals, anti-fungals, or any other suitable drugs ([0037] Hohlbein).

Claims 4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat and Hohlbein, as applied to claims 1 and 3, 1 and 6 and 1 above, respectively, in further view of Logan et al. (2012/0172679).
Regarding claim 4, the modified Saadat is silent regarding that the sensor is an accelerometer, gyrometer, inclinometer, or any other sensor that can detect a change in position, speed, orientation, or movement. However, Logan teaches a mouth guard including an accelerometer [0049] that detects change in at least speed [0049]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Saadat’s sensors with the addition of an accelerometer, as taught by Logan, for the purpose of monitoring the activity of a user ([0049] Logan). 
Regarding claim 7, the modified Saadat discloses that the processor (54 Saadat) is configured to execute instructions for analyzing signals from the sensor of the device [0091], but is silent regarding that the processor is configured to execute instructions for analyzing signals from the sensor of the device to determine if an impact to the sensor 
Regarding claim 11, the modified Saadat is silent regarding that the medical diagnosis and delivery device includes communication devices that communicate sensor data to a medical provider. However, Logan teaches a mouth guard that includes communication devices that communicate sensor data to a medical provider (a trainer, fig. 8 [0034][0009]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Saadat’s device with the addition of communication devices, as taught by Logan, for the purpose of communicating with a medical provider based on sensor readings.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (2009/0281433), as applied to claim 12 above, in further view of Logan et al. (2012/0172679).
Regarding claim 13, the modified Saadat is silent regarding that the input analyzed from an external source is an impact source, pathogen source, or toxin 
Regarding claim 18, the modified Saadat is silent regarding that the medical diagnosis and delivery device is configured to communicate analyzed input data to a medical provider. However, Logan teaches a mouth guard that includes communication devices that communicate sensor data to a medical provider (a trainer, fig. 8 [0034][0009]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Saadat’s device with the addition of communication devices, as taught by Logan, for the purpose of communicating with a medical provider based on sensor readings.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (2009/0281433), as applied to claim 12 above, in further view of Hohlbein et al. (2012/0322023).
Regarding claim 16, the modified Saadat is silent regarding that the medication in the cartridge is vaporized and the vapor is delivered to the user. However, Hohlbein teaches a medical diagnostic and delivery device (mouth-guard, [0031]) comprising: a housing (walls of mouth-guard) configured to be removably secured within a buccal cavity of a user [0031]; and a cartridge 12 including medication 28 configured to be delivered to the user via the housing [0041], and a vaporizer 26 configured to vaporize . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malik et al. (2016/0367188) to a denture with sensors and Walker to a mouth guard with a medication source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785